Title: Memoir and Supplemental Observations, [before 18 June and before 3 July 1777?]
From: Franklin, Benjamin
To: 


These two papers argue for an immediate French declaration of war, and that is virtually all that can be said about them with confidence. They raise problems that are, we have been forced to conclude, insoluble given the evidence now at hand. That evidence is both fragmentary and contradictory, and leaves open the two salient questions about any such documents: who wrote them and why? The Spanish Ambassador said at the time that Franklin signed one of the papers and composed the other; John Adams, writing years later, said that both were the work of Edward Bancroft. No one, as far as we know, even guessed at the purpose behind them or touched on the most surprising fact about them, that they were published under the auspices of the French government. The contradictions and gaps in the evidence preclude any conclusions, and we must content ourselves with explaining what little is known and why that little is perplexing.
The supplemental observations, as the title suggests, were written after the memoir. Both exist in three versions, a copy in English and two French translations. The copy was made in Paris by Paul Wentworth, the British agent, from an original that he said was obtained indirectly from Turgot; it appears to be the only surviving English text. Aranda, the Spanish Ambassador, sent home French translations that are now in the Spanish archives. Another French version was published in July in the Affaires de l’Angleterre et de l’Amérique, a periodical composed within the French foreign ministry. For convenience Wentworth’s text may be labelled A, Aranda’s B, and that in the Affaires C. B and C are not literal translations or even the same one. They often differ from each other in wording; both omit a clause that is in A; passages not in A sometimes appear in both, sometimes in one and not the other. The hypothesis that A was reworked after Wentworth copied it explains differences that are common to B and C, but not those between B and C. We publish A, on the supposition that it is closest to the original, and indicate in annotation where B and C differ from it and from one another.
The provenance of A is obscure. Wentworth, immediately after returning to London from a few days’ sojourn in Paris, forwarded his copy to Lord Suffolk along with a mass of other intelligence, and a covering letter dated July 17. The memoir and observations, he explained, were “planned by Dr. F. Mr. Deane and the Abbé Niccoli, who is willing to be tho’t the Author, in the character of a French Patriot.” Wentworth obtained the papers from an unnamed gentleman whom he had described elsewhere in his report as “a very undoubted Authority.” This go-between “received the original from M. Turgot, with his translation of it to examine. He disapproved some parts which I have underlined, as too plainly expressed.” The beginning of the first sentence may mean that Turgot had the original and a rendering of it into French, but the antecedents in the next sentence are unidentifiable; either Turgot or the go-between objected to the parts that Wentworth underlined and we italicize. “These papers,” the agent added, “have been Circulated among the whole Court.”
The provenance of B is equally obscure. On June 19 Aranda, he reported to Madrid, met with Maurepas, Sartine, and Vergennes. From some casual remarks they dropped he concluded that they thought war inevitable. He asked Vergennes, to draw him out, whether he had read a recent paper signed by Franklin, which had come into Aranda’s hands the day before. The Minister replied that he had not and would like to; he read it attentively and asked for a copy. The Ambassador declined: he had promised the person who had given it to him to allow no copy. Vergennes inquired whether that person was a member of Choiseul’s faction, which was supporting American demands. Aranda answered that he was a foreigner (Niccoli? Franklin himself?), and the Minister seemed confused. Aranda cut short the interview. His promise not to allow a copy did not apply to his own court, he explained, and he therefore enclosed a résumé. The document was in fact the entire memoir, which is the first part of text B. The second part, the observations, Aranda forwarded with a letter of July 20; the French ministry, he said, did not know that he had the paper, which Franklin had written to counter false reports spread in secret by Versailles. We cannot account for this final comment, because the observations are not related to reports of anything.
There is no evidence at all about the provenance of C, but a little about the impact of its publication. A later dispatch from Wentworth, the opening of which is lost, quoted a letter of August 1 from one of his agents, unquestionably Bancroft, who wrote: “There are two memoirs printed lately here in a Periodical work, which make a great Noise; the French Ministry are very angry at such a Proceeding imputed to Dr. F., who has made me appear as both the Author and the Publisher of them, though I did not see them, till they were sent to the Press.” Bancroft’s disclaimer to his British employers should be taken with a grain of salt, for he could scarcely have admitted to them that he had tried to incite France into war. When John Adams came to write his autobiography, furthermore, he laid the papers squarely at Bancroft’s door. “He wrote some things relative to the Connection between France and America, with the Assistance of Franklin and Deane as I presume, which were translated into French by Mr. Turgot or the Duke de la Rochefoucault I forget which and printed in a Publication called Affaires de L’Angleterre et Amerique and which were very well done.”
One other bit of evidence may or may not be relevant. The memoir was written before June 18, when Aranda had it in translation; we conjecture, for reasons explained below, that the observations were added to it before July 3. On July 23 King Louis approved a long memorandum to Madrid that put forward, though in much more tentative form, the same basic argument for a declaration of war. The timing is suggestive, but does not prove that the official memorandum owed anything to the memoir and observations.
These snippets of information are in conflict with each other. Wentworth asserted at the time that Franklin planned the papers, Aranda that he wrote them; Adams asserted later that Bancroft wrote them.
The Spanish Ambassador’s statement, at least about the memoir, seems to be convincing; why should he lie to Madrid about having in his hands the paper with Franklin’s signature? But, in the absence of the actual manuscripts, the texts continue to raise nagging doubt. They do not sound like Franklin; they have a repetitive quality, and at one point a cynicism, that he rarely showed. Much more important, they fly in the face of the commissioners’ policy, which they had announced to the committee for foreign affairs less than a month before, to let the French “take their time own Time, and to avoid making ourselves troublesome by some unseasonable Importunity”; Franklin in particular was determined, as Deane said long afterward, to wait patiently on events while the court followed its own perception of its interests. If he tried to foist authorship on Bancroft, as the latter said, it may conceivably have been because Bancroft was the author.
The other question about these papers is why they were printed in an organ of Vergennes’ own department. He knew nothing of the memoir, according to Aranda, until the Ambassador showed it to him, and was then far from pleased. He was even less pleased, according to Bancroft, when it and the observations were published in the Affaires, and angrily blamed Franklin. Why not blame the editor, who was his own subordinate? There seem to be only two possible explanations, neither of them easy to accept. One is that he was ignorant of what his editor was doing. The other is that he welcomed the papers, Aranda and Bancroft to the contrary notwithstanding, and had them published to test French opinion.
 

[Before June 18, 1777]
Memoir
It seems to be the present determination of France, and by some it has been tho’t a wise one, to avoid for a time all open interference in the present contest between Great Britain and the Anglo American Colonys; from a presumption that the former will eventually so far exhaust herself as to give France an opportunity of more Advantageously beginning a War at a later Period. This system of Policy is however too refined and dangerous to be any longer pursued by a wise and provident Administration. It is founded upon two suppositions, which are both, not only doubtfull but fallacious. The 1st is that G Britain will in fact soon become considerably weaker, and less able to resist the attempts of a foreign Enemy than She is at present, if left unattacked. This however is not true. She will indeed so long as the war with America continues, every Year add to her National debts, but so long as she can borrow mony at pleasure, which she will do as long as she is left at Peace in Europe, this addition to her debt, will produce no immediate perceptible debility. On the contrary the sums borrowed, will be expended as they have been some time, in augmenting, repairing and Compleatly Manning her Navy, and in improving and increasing her Army. And both Her Land and Sea forces, by constant actual service, will every day become more brave, expert, Hardy and formidable; whilst those of France, tho’ supported at an Expence nearly as great, are languishing in unprofitable Idleness. In this manner England has become much more Powerful than She was last Year, notwithstanding the addition since made to Her National Debt; And in the same manner She was infinitely more Formidable at the close of the last war, than at the beginning of it, notwithstanding the encrease of Her debt more than 50 Million. The 2d supposition is that the War between Great Britain and the United American Colonys will certainly continue for a Considerable time longer without any interference, openly, on the part of France. But this supposition is even more falacious than the former. The British Govt. have every thing to loose and nothing to gain by continuing the War after the present Campaign; they will therefore doubtless make it their great and last Effort to recover the Dominion of America and terminate the war. They probably hope that a few Victories may be obtained by the Chance of war, and that those on one hand, and the wants and distresses of the Colonys on the other, may induce them to return again to a dependance more or less limited on G. Britain. They must be sensible that if America is ever to be Conquered by them, it must be in the present year; That if it be impossible to do it in the first years of the dispute, it will be madness to expect more success afterwards, when the difficultys of their former situation are removed; when their New Independant Governments have acquired stability, and when the People are become, as they soon will be, well armed, disciplined, and supplyed with all the means of resistance. The British Ministry must therefore be sensible, that a further continuation of hostilities against the Colonys after this year, can only tend to invite or prolong the danger of an additional war in Europe; and they therefore doubtless intend after having tryed the success of this Campaign, however it may end, to make peace on the best terms which can be obtained: and if they cannot recover the Colonys to their wishes, to admit their Claim of Independancy and secure them by a Foederal Alliance. That this is really the intention of the British Ministry seems to have been discoverable, by the late debate in the House of Peers upon Lord Chathams motion, and it is confirmed by reason as well as by private intelligence. There seems therefore no means left for France to prevent the Colonys from being shortly reconciled to G Britain either as Subjects or Allies, but to enter immediately into such Engagements with them, as will necessarily preclude all others; such as will bind and permanently secure their Commerce and Friendship, and enable them as well to repel the Attacks, as to spurn the offers of their present Enemy. It must be rememberd that the first resistance of the Colonys was not to obtain Independancy, but a redress of their Grievances, and that there are many among them, who might even now be sattisfied with a limited subjection to the British Crown. A Majority have indeed put in for the Prize of Independancy, but they have done it partly on a Confidence that France attentive to her most important interests, would soon give them open and effectual aid and Support; but when they find themselves disappointed, when they see some of the powers of Europe Let their Troops to assist in their subjugation, another Power proscribing their Commerce, and the rest looking on as Indifferent Spectators, it is very probable, that despairing of Foreign aid, and severely Pressed by their Enemies, and their own internal wants and distresses, they may be inclined to accept of such terms, as it will be the Interest and disposition of the British Government to grant them. Lord G. Germain, but a few weeks since, declared in the House of Commons that his Hope of ending the American War this year, was principally founded on the disappointment, which the Colonists would feel, when they discover that no assistance is likely to be given them by France. And the British Adherents in America will spare no pains to spread and increase that disappointment by discouraging representations. They already intimate that France equally Hostile to both Parties, foment the Present War, only to make them mutual instruments of each others destruction. Should G Britain by these and other means, detach the Colonys, and reunite them to Herself, France, will irrevocably loose the most favorable opportunity ever afforded to any Nation of Humbling a Powerfull, arrogant and Hereditary Enemy. An opportunity which no Human Wisdom would have produced, and which the most Zealous of Her Patriots could scarcely have Hoped for in our days. Quod nemo divum promittere auderet, en tempus attulit ultro. But it is not simply the opportunity of reducing G Britain, which France will loose, by Her Present inactivity: For Her own Safety and that of all Her American Possessions, will be endangered the moment a reconciliation takes place between Britain and America. The King and Ministry of G Britain already know that France has encouraged and assisted the Colonys in their Present resistance, and they are already as much incensed against Her, as they could be, were She openly to declare War. In truth France has done too much, unless She intends to do more. Without giving the Colonys effectual assistance, it would have been better to leave them wholly unassisted. The British Nation, naturally inimical to the French, pants after Peace with America, that She may turn Her Arms against this Kingdom, and at once gratify Her revenge and Her averice. This is now the General Language of the People and of the leaders of the opposition in England. Even the temperate Lord Camden, but a few days since concluded a long and much applauded Speech in the House of Peers, by fervenly wishing for a Peace with America, and a War with all the world. The Ministry indeed from Prudential Considerations, have for the Present avoided such open declarations of their wishes and intentions, but one who reflects upon the preceeding Observations, cannot doubt but that whenever Peace with America is obtained, by G Britain, whatever may be the Conditions of it, Her whole force on the Continent of America, will be suddenly transported to the W. Indias, and imployed in subduing the French Sugar Islands there, to recompence Her Losses and Expences in this War, and to revenge the secret encouragement and assistance which France is supposed to have given the Colonys against Great Britain.



Supplemental Observations
[Before July 3?, 1777]
In the preceeding Memoir it was asserted on the Authority of Reason, of authentic private information, and of the concurrent opinion of Men of all partys in England, that the War carrying on against the United Colonys, would terminate with the present Year; That should Britain fail of reducing them to Her dominion, She would dispair of ever doing it, and would try by an Alliance with them to recover as much as might be possible of their Commerce and Friendship. Strong reasons and good information likewise, engaged us to Conclude, that when Britain should make peace with the Colonys, She would immediately after make war against France. The opponents of the British Ministry now desire it, and the Ministry themselves will soon find it necessary for their own preservation. The people of England were allured into the War by a promise that the Colonys should be quickly reduced, and that a Considerable revenue should be obtained from them. The first part of this promise has failed, and so must the other; for if the Colonys be not overcome, they will grant no revenue, and if they should be subdued, they must for a long time be too much exhausted to pay any. This the British Ministry well know, but as often as they have appeared sensible of the unpleasing Truth, and willing to relinquish the Idea of an American revenue, the House of Commons, and particularly the Landed Interest in it, have taken the alarm and threatened a general revolt. Much disappointment, and much resentment will therefore arise in the British nation when it shall be known fully that they have been deceived by their Ministers, and that no revenue nor any other benefit is to be expected in return for the Blood and Treasure, wantonly spent in the present War. The Ministry therefore to divert the publick Vengeance from themselves, must contrive other Channels for it, and ascribe their want of success to the secret Encouragement and assistance said to have been given the Colonys by France, which they will proclaim and Magnify as well to excuse their own failures, as to direct the resentment of the people against this Nation. A disposition in them to pursue this Course, has already been Manifested by several proceedings and publications; and in Consequence thereof that animosity against the French, of which the English are readily susceptible, has lately appeared on several occasions; and the excitement of it by the British Government, is a more unequivocal preparation for War, than their encreasing Naval Armaments, or the twenty aditional Regiments which it is understood, they are now about to raise in G Britain and Ireland. Whenever Britain shall begin another war, she will doubtless begin it as She did the last, with some unexpected and severe Act of Hostillity, sufficient to Insure her final Success, and to disable Her Adversary: for such a Mode of proceeding Her present Situation is well adapted. Her German Auxillaries are not only engaged, but transported to America: Her Land and Sea force already Collected there, is in the highest degree formidable; and should it fail of Success in this Campaign, will the British Ministry Accellerate their own ruin, by disgracefully recalling it to Europe? Will they not rather direct their Commissioners to make the best possible peace they can with the Colonys, and with this mighty force to fall suddenly upon the French and Spanish West Indian possessions, a great part of which might be Conquered, before even the Attempt could be known here? Such a proceeding would enable the British Ministry to provide for their safety and continuance in office, as well as to gratify their National avarice, and resentment: And a successful commencement of the War in this way would prevent any considerable fall in the English Funds, and probably enable Britain to prosecute the War with Vigor; and for beginning it in this manner she would want no other pretext, than the secret assistance which France is supposed to have given the United Colonys. It has been objected that the Finances of France, are too much disordered to admit of a War with England. But whatever degree of Truth there may be in this Objection, the Fact will not retard the operation of those Causes which are likely to induce the British Ministry to begin a War; on the contrary it will rather encourage them to do it. Neither the derangement of the Finances, whatever it might be, nor the probability of an attack from England will be lessend from our insensibillity and negligence. Difficultys and Dangers really existing should be encountered speedily and boldly. Obsta Principiis is a wise maxim. Lasting future peace, can now be expected only from an immediate War. If Britain be now attacked, while the great part of her force is employed by the Colonys, She may soon be effectually disabled from giving future disturbance to Europe. The bare declaration of War against her by France, at this time, would make her total loss of the Colonys evident to all the world, and would Consequently disable her from borrowing the most inconsiderable Sums. Necessity would therefore compel her to an immediate Submission; the War would therefore not only be short but unexpensive. Employed as Great Britain already is with the Colonys, no greater efforts would be requisite from France, than such as she may now make by a vigorous use of Her Military and Naval Force. Any Mony which could be reasonably wanted, might be now obtained before the commencement of Hostillities; whereas if England be permitted to make Peace with America first, and afterwards to attack France, much larger Sums will be requisite, and the borrowing of them may then become impracticable. Gr Britain seems to have no Ally, from which she could expect any considerable Aid, were she now attack’d. Even Russia would probably remain inactive, especially as she is too remote to injure France or Spain, and is besides likely to have otherwise sufficient employment at Home. A War with England would at this time Necessarily prove both short and successfull: and it seems to be the only oeconomical plan of a wise and certain expedient for the preventing the Waste of Blood and Treasure, which must be occasioned by a long and doubtfull War, when England shall have made Peace with the Colonys. Her present Contest with America, seems to have been providentially dessigned for the Elevation and Glory of France. Heaven in the Government of Human Affairs, has rarely given a Nation so fortunate an opportunity of agrandizing herself and of humbling her Adversary, and will never give it a second time: The Prize is offered to us who live at this aera, and should we loose it, Posterity at least will lament and reproach our folly and negligence. But it is objected We have no just cause for making War upon England. Mankind are, however, so very reasonable, that they never long want reasons for any thing which they may wish to do. Nations are always able to contrive specious pretexts for Wars begun for Interested or worse Motives, but the fallacy of this Practice is so well understood, that but few regard the reasons assigned by States for their Conduct, or enquire whether it be Consonant to the strict rules of Moral right. If a War be undertaken from good Policy, and prosecuted with Success, it is always applauded as Just and glorious. The Nations who Allied themselves against Louis the 14. neither had, nor pretended to have sustained any Injury from him; they professed only to dread his growing Power; a similar apprehension, would justify a similar alliance for seperating the Colonys from G Britain, and laying that Trade open, which She would alone monopolize. But after the Unjustifiable manner, in which England began the last War, She can never want a good Cause for renewing it; the Unwarrantable seizure of our Ships and Seamen which in a great degree ruined our Navy and disabled us from afterwards defending our possessions, will in future time not only give us a right, but make it our duty to attempt to recover them, whenever it may be practicable as it is at present. But should it not seem adviseable to plead former injuries, more recent ostensible causes for War may be easily obtained. The arrogance of the Brittish Naval officers and Seamen, has already in different places, begun to shew itself by Acts of Violence, which with a little justifiable retaliation on our parts, would be Multiplied and exagerated on theirs, so as to give abundant provocation for a War. But if after all the Government of France should chuse to depend on Accident for safety, rather than secure it, by a Short and successfull War, the wisest plan of Conduct will be to engage some of the powers of Europe to recognize the Independancy of the Colonys; Perhaps the Emperor, the King of Prussia, with the Grand Duke of Tuscany, might be induced to Concur with France, in making such a recognition. Were it However made by but a few of these Powers, they would be too many for G Britain to Quarrel with together, and if made in the same Manner and the same time by them, their offence would be so far equal, that She could have no pretence for resenting it against any one of them seperately. Such a recognition would encourage the Colonys so as that they would reject every offer of accommodation with G Britain. All Europe would moreover see by it, that She had for ever lost Her Trade and possessions in America, and Consequently that She must hereafter be unable to pay even the Interest of her Publick debt. It would therefore destroy her Credit and disable her from not only beginning a War in Europe, but from prosecuting that which She is prosecuting in America. This recognition would therefore be attended with no danger [to] the powers which should concur in it, but on the contrary it must Contribute to their security; and as it would Cost nothing but words, the Colonys might certainly expect so much Countenance and aid from those who will profitt so highly [by] their seperation from England. But should it be otherwise determined, and should G Britain be thereby left to become the first State which acknowledges the Independency of the Colonys, they may think lightly of their obligations to other Powers and may again admit her to a greater share of their Commerce and Friendship, than will consist with the Prosperity or safety of France and Spain.

